Citation Nr: 0519471	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  98-13 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
paravertebral myositis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for 
schistosomiasis.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July 1991 and 
September 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

This case was before the Board in May 1994 when the Board 
remanded the issues of an increased evaluation for the 
service-connected lower back disability, then evaluated as 20 
percent disabling, and entitlement to TDIU for further 
development, to include obtaining documents from the Social 
Security Administration and the Office of Personnel 
Management, as well as to obtain VA and non VA treatment 
records and to accord the veteran VA examinations.

In January 2004, the case again came before the Board.  At 
this time, appeals for entitlement to an increased evaluation 
for schistosomiasis and new and material evidence to reopen 
the previously denied claim for service connection for a 
psychiatric disability had been timely perfected and were 
also before the Board.  The Board denied the claim to reopen 
the previously denied claim for service connection for a 
psychiatric disability, and remanded the issue of entitlement 
to an increased evaluation for schistosomiasis for further 
development.  The issues of entitlement to increased 
evaluation for lumbar paravertebral myositis, and to TDIU 
were also remanded.  This development has been completed, and 
the case is now again before the Board for appellate review.

During pendency of the appeal for an increased evaluation for 
the service connected lower back disability, the RO granted 
an evaluation of 40 percent in a September 1996 rating 
decision, effective January 15, 1991, the day the veteran's 
claim was received.  As this increased rating does not 
constitute a full grant of all benefits possible for the 
veteran's service connected lumbar paravertebral myositis, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for this 
disability is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Nonservice-connected pension, which the RO had also denied in 
the July 1991 rating decision, and which the veteran had 
appealed, was granted in the September 1996 rating decision 
as well.

The Board notes that the most recent VA examination, dated in 
May 2004, reflects findings of diminished pinprick and smooth 
sensation in both L5-S1 dermatomes of the feet.  Private 
medical records reflect diagnosis of degenerative disk 
disease at L5 and S1 and at T12 and L1 by magnetic resonance 
imaging (MRI) in February 1999.  In June 1999, private 
medical examination evidenced neurological findings of L4, 
L5, and S1 hypo sensation on the left by dermatoma.  Private 
medical records further establish that the veteran has been 
found to exhibit pain and numbness in the lower extremities 
since 1992.  Similarly, the medical records show that the 
veteran has consistently complained of pain in his legs and 
arms, and of weakness and numbness in his legs.  In March 
1992, he testified before a hearing officer sitting at the 
local RO that his legs give out and he has fallen, and that 
he uses "Canadian crutches" to stabilize his legs.  
However, the medical evidence presents no indication of the 
cause of this neurological abnormality, or of the etiology of 
the diagnosed degenerative disk disease.

The Board notes that the veteran's service medical records 
show complaints and findings of diminished sensation and 
weakness in the lower extremities during active service.  
These records show that he reported to sick call a total of 
22 times between January and July 1969 for complaints 
concerning his lower back.  Subsequent orthopedic consult 
resulted in a diagnosis of lumbosacral strain.

The veteran has reported differing sources for the 
origination of his back pain.  During service, he initially 
reported a six year history of bilateral knee pain and 
diffuse radiation of pain through his thighs to the lower 
back.  Subsequently, he reported an eleven year history of 
lower back pain.  Accordingly, the original grant of service 
connection for a lower back disability, in April 1974, was 
predicated on a finding that the veteran had a pre-existing 
back condition that had been aggravated by his active 
service.

The medical evidence of record now reflects that the veteran 
sustained post-service injury to his lower back at work in 
October 1989, and that he reported to a private examiner in 
September 1999 that he had been involved in a motor vehicle 
accident approximately 16 years prior, or sometime around 
1983.  

In June 1999, the veteran specifically requested service 
connection for symptoms of intervertebral disc syndrome, as 
part of his service connected lower back disability.  The RO 
has not yet had the opportunity to consider this claim.

While service medical records reflect complaints of radiating 
pain and numbness and findings of motor and sensory loss in 
the lower extremities, post-service records now show the 
presence of intervening injury.  Given the complexity of this 
case, the Board finds it must refer the claim for service 
connection, or separate, compensable evaluation, for 
manifestations of degenerative disc disease and/or other 
neurological impairment to the RO for separate adjudication.

The issue of entitlement to an extraschedular evaluation and 
entitlement to TDIU are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
further development and adjudication.  The VA will notify the 
veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claims addressed in this decision.

2.  Prior to September 26, 2003, the service connected 
lumbosacral strain with lumbar myositis and spondylosis was 
manifested by severe symptomatology consistent with marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space with abnormal mobility on forced 
motion.  

3.  After September 26, 2003, the service connected 
lumbosacral strain with lumbar myositis and spondylosis was 
manifested by severe symptomatology consistent with marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space with abnormal mobility on forced 
motion under the old criteria, and manifestations consistent 
with forward flexion of the thoracolumbar spine to 30 degrees 
or less.  

4.  The service connected schistosomiasis is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbar paravertebral myositis has not been met either 
prior to or beginning September 26, 2003.  U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.31, 4.40, 4.41, 4.42, 4.44, 4.45, 4.59, 
4.66, 4.71, 4.71a, Diagnostic Code 5295 (1991-2003), and 
Diagnostic Code 5237 (2004).

2.  The criteria for a compensable evaluation for 
schistosomiasis has not been met.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.31, 4.114, Diagnostic Code 7399-7324 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of entitlement 
to increased evaluations for lumbar paravertebral myositis 
and schistosomiasis.  VA has complied with the notice and 
duty to assist provisions of the VCAA, and the veteran was 
advised by VA of the information required to substantiate 
these claims.

The case was remanded in May 1994 and January 2004 to afford 
the veteran current VA examinations to determine the nature 
and extent of his service connected lower back and intestinal 
conditions, as well as to provide notice of the laws and 
regulations effected by VCAA and of the change in regulations 
governing the evaluation of spine disabilities, which were 
amended effective September 26, 2003.  The May 1994 remand 
also required the RO to obtain copies of documentation from 
the Social Security Administration (SSA) and the Office of 
Personnel Management (OPM).  The RO issued the veteran VCAA 
letters in August 2001 and January 2004, which addressed the 
claims of increased evaluations for the service connected 
lower back and intestinal disabilities.  In addition, the 
January 2004 letter gave specific information as to the 
evidence required to prevail in these claims.  Finally, the 
February 2005 supplemental statement of the case gave notice 
of the revised regulations governing the evaluation of 
disabilities of the spine and as to the changes in the law 
and regulations effected by the VCAA.

Also as requested in the May 1994 and January 2004 remands, 
the RO afforded the veteran VA examinations for his spine and 
intestinal disabilities in February 2004.  The RO further has 
obtained records from SSA and OPM, and has requested and 
obtained all VA and non VA treatment records of which the 
veteran gave notice.  The veteran has not responded that any 
further evidence exists that has not already been associated 
with the claims file.

In addition, VA examinations for the spine were conducted in 
April-May 1991, June 1996, and February 2004; and for 
intestines in April 1997 and February 2004.  

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Here, available 
VA and non-VA records were obtained or submitted by the 
veteran, and the veteran identified no other private treating 
facilities.  In addition, VA examinations were provided.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claims 
and the VA has obtained all known documents that would 
substantiate the veteran's claims. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, the veteran and his 
representative provided notice of additional VA records to 
VA, and they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).   also Mayfield 
v. Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Here, 
the veteran is not prejudiced by the Board's consideration of 
his claim as VA has already met all notice and duty to assist 
obligations to the veteran under the VCAA.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing claims for increased evaluations, the 
evidence considered in connection with the issues addressed 
in this decision, and what information VA and the veteran 
would provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Increased Evaluations

The veteran contends, in essence, that his lower back and 
intestinal disabilities are more disabling than reflected by 
the disability ratings assigned.  

The RO originally granted service connection for a 
symptomatic back condition and schistosomiasis in an April 
1974 rating decision.  The RO evaluated the back disability 
as 10 percent disabling under Diagnostic Code 5295, and the 
schistosomiasis as noncompensably disabling under Diagnostic 
Code 7399, both effective in June 1973, which is the month in 
which the RO received the veteran's claim to reopen the 
previously denied claim, along with a statement that the 
veteran would report for VA examination.  The RO based its 
decision on service medical records showing a pre-existing 
back condition but complaints of and treatment for a lower 
back condition during service to the extent that the RO found 
the pre-existing condition had been aggravated.  In addition, 
medical evidence demonstrated a diagnosis of schistosomiasis 
to a compensable degree within a year after discharge from 
active service.

The report of VA examination, dated in February 1974 shows 
complaints of pain in the back so severe at times that the 
veteran could not straighten up.  The examiner objectively 
observed the veteran to exhibit a normal gait without pelvic 
tilt.  He was able to dress and undress with ease and 
manifested no spasm, although mild tenderness and kyphosis 
were both present to objective observation.  Range of motion 
in the lumbar spine was found to measure 60 degrees flexion, 
30 degrees extension, and 45 degrees lateral flexion, 
bilaterally.  Straight leg raising was 70 degrees, 
bilaterally.  Knee jabs and Achilles were negative.  Results 
of X-rays of the lumbosacral spine revealed straightening of 
normal lordotic curve with no evidence of narrowing of joint 
spaces and spina bifida occulta of the 1st sacral segment.  
Neither sacroiliac nor hip joints showed evidence of any 
abnormality.  The examiner diagnosed back symptoms with 
minimal objective findings and a history of schistosomiasis 
with liver involvement, no residuals.  

In July 1979, the RO notified the veteran that it was 
terminating his disability payments because he failed to 
report for scheduled examination.  In January 1982, the 
veteran reported for VA examination.  The report shows that 
the veteran then subjectively complained of pain and numbness 
from his waist to his knees and pain and weakness in his 
legs.  The examiner reported objective findings of normal 
gait, balance, and propulsion and that the veteran was able 
to dress and undress normally.  He could also stand on either 
leg.  Range of motion was not limited.  Forward flexion 
measured 90 degrees, backward extension measured 30 degrees, 
lateral flexion measured 30 degrees, bilaterally, and lateral 
rotation measured 50 degrees, bilaterally.  The veteran was 
able to perform the heel-toe walk normally, and could squat 
to 140 degrees.  Lasegue's, Eli, and Goldthwaite's signs were 
all negative.  The examiner found no spasm or tenderness, and 
noted that the veteran exhibited good quadriceps power, 
bilaterally.  Measurements of the circumference of both lower 
extremities were equal, bilaterally at the thigh and calf.  
Results of X-rays reflected normal body alignment/curvature 
with intact vertebral bodies, arches, and pedicles.  
Vertebral disc spaces were well preserved and no fracture, 
bone destruction, or significant arthritic changes were 
observed.  The examiner found no evidence of spondylosis or 
spondylolisthesis.  The examiner diagnosed no abnormality or 
objective orthopedic findings.  

The examiner made no findings or diagnoses concerning the 
service connected schistosomiasis.

The RO resumed the 10 percent evaluation for the service 
connected back condition under Diagnostic Code 5295, 
effective in November 1981, which is the month in which the 
veteran petitioned to reopen his claim, stating that he would 
report for VA examination.  The evaluation assigned the 
service connected schistosomiasis, which had been 
noncompensable, was confirmed and continued.

In January 1991, the veteran filed a claim for total 
disability benefits, indicating that he had been found unable 
to work due to his back and psychological conditions, and 
that he had had to terminate his employment.  VA hospital 
records and outpatient treatment records submitted with his 
claim show treatment for major depression with psychotic 
features and low back pain, among other conditions.  These 
records also show complaints of nausea, but associated with 
an episode of possible migraine headaches rather than the 
service connected schistosomiasis.  The records reflect no 
other findings concerning the intestinal disability. 

In April and May 1991, the veteran again underwent VA 
examinations.  The report regarding the spine shows 
subjective complaints of daily back pain with prolonged 
standing, sitting, and bending.  The examiner objectively 
observed some straightening of lumbar lordosis with pain to 
pressure and moderate to severe spasms in the lumbar 
paravertebral musculature, with moderate dorsal kyphosis.  
Range of motion movements were executed with pain, measuring 
70 degrees flexion, 10 degrees extension, 30 degrees lateral 
flexion, bilaterally, and 45 degrees rotation, bilaterally.  
Straight leg raising was 60 degrees on the left and 45, on 
the right-reflecting back pain at 70 degrees to 140 degrees 
bilaterally.  Lasegue's Sign was negative.  The examiner 
noted that lower extremities exhibited generalized muscle 
atrophy.  The report specifically found no signs of 
radiculopathy.  The examiner diagnosed lumbar paravertebral 
myositis.  

The report shows no abnormalities, findings, or diagnoses 
concerning the veteran's intestinal system.  Rather, the 
examiner noted the veteran's abdomen was depressible and 
without masses, visceromegaly, or tenderness.

Accordingly, in a July 1991 rating decision, the RO granted a 
20 percent evaluation, under Diagnostic Code 5295, effective 
on January 15, 1991, for the service connected lower back 
disability, describing the condition as lumbar paravertebral 
myositis.  

In March 1992, the veteran testified concerning his service 
connected lower back disability and unemployability before a 
hearing officer sitting at the local RO.  He reported that he 
felt his back condition was more disabling than evaluated.  
He stated he needed help getting up in the morning, and could 
not exert himself.  He testified that his legs gave out and 
he had fallen.  He said he could sit for only 10 to 15 
minutes, stand for 10 minutes, and walk only four to five 
blocks before needing to rest.  He could squat down, but had 
difficulty rising again.  He said he used "Canadian 
crutches" to brace his legs.  Finally, he testified that he 
was found unfit for duty at his job with VA because of his 
back and nervous condition.  He stated that his supervisor 
requested that he be examined and was subsequently medically 
retired at 40 percent disability.  In addition, he stated, he 
was receiving disability benefits from the SSA.  

In May 1994, as noted above, in the Introduction, the case 
was remanded to obtain additional treatment records, 
including records from SSA and OPM, and to afford the veteran 
additional VA examination.  

VA treatment records were obtained and show complaints of and 
treatment for back pain, including physical therapy. In July 
1992, X-rays were done which reflected no radiographic 
significant scoliosis and no evidence of osseous articular or 
soft tissue abnormalities.  The condition was diagnosed as 
back fibromyositis.  The veteran was subsequently 
hospitalized, from February through October 1993, during 
which time he also received treatment for his lower back, 
including physical therapy.  At discharge, he was diagnosed 
with opioid dependence and cannabis abuse, rule out a 
generalized anxiety disorder.  He continued to seek treatment 
for his back and in 1995, these records show, was assessed 
with chronic lower back pain and fibromyositis.

The RO received records from OPM over a period of time from 
approximately March 1995 through August 1996.  These records 
show that the veteran was found unfit for work in May 1990, 
and that disability retirement was recommended.  Reports of 
examination dated in March 1990 and May 1990 are of record 
and reflect diagnoses of schizophreniform disorder, rule-out 
schizophrenia, undifferentiated type, and cocaine and 
cannabis abuse by history in March 1990, and dorsolumbar 
chronic fibromyositis with multiple recurrences, rule out 
radiculopathy, anxiety reaction, atypical depression, heroin 
and cocaine abuse in remission in May 1990.  These records 
further demonstrate that the veteran sustained a work-related 
back injury in October 1989, after which he required multiple 
treatments and evaluation and was unable to return to his 
normal duties.  The veteran's application for disability 
retirement was approved in August 1990, effective in May 
1990.

In June 1995, the veteran underwent private evaluation, at 
which time he was diagnosed with chronic low back pain, 
anxiety, atypical depression, history of heroin and cocaine 
abuse, in remission, and numbness and pain in the lower 
extremities.  Results of an X-ray taken in May 1995 and 
presented with the examination report shows clinical findings 
of levoscoliotic tilt of the lumbar spine with apex at L3 
level, spina bifida occulta of the S1 vertebrae, mild 
anterior spondylotic changes, and well preserved vertebral 
body height and intervertebral body spaces with no evidence 
to suggest spondylolysis nor spondylolisthesis.

In June 1996, the veteran again underwent VA examination for 
his lower back.  The report shows complaints of lower back 
pain with radiation to both legs inside the bone with loss of 
strength in his legs.  The veteran reported that when this 
happens, he drags his feet.  The pain is worse upon sleeping, 
walking, lifting objects, or bending forward.  He reported no 
problems with bladder or bowel.  The examiner objectively 
observed the veteran to exhibit no postural abnormalities or 
fixed deformities.  However, moderate muscle spasms were 
apparent in the lumbar paravertebral muscles.  Range of 
motion measured 60-70 degrees forward flexion, 20 degrees 
extension, 25 degrees lateral flexion, bilaterally, and 25 
degrees rotation, bilaterally.  The examiner observed the 
veteran to exhibit exquisite pain on all movements of the 
lumbar spine.  In addition, Achilles reflexes were found to 
be diminished +1 bilaterally, with positive Lasegue's Sign in 
both legs.  Patellar reflexes were +2 bilaterally, and 
symmetrical.  Straight leg raising was positive at 40 
degrees, bilaterally with pain on passive straight leg 
raising.  He was able to squat and to walk on his heels and 
toes without difficulty.  Generalized atrophy of the muscles 
in the lower extremities was noted.  Yet, he had normal 
strength in both lower extremities.  The examiner diagnosed 
lumbar paravertebral myositis.

VA examination for general medical reflects findings of a 
soft, depressible abdomen with no masses, visceromegaly, or 
tenderness.  No findings, observations, or diagnoses were 
made concerning the service-connected schistosomiasis.

Additional private medical examination records dated in 
August 1996 confirm diagnoses of chronic low back pain, 
anxiety, atypical depression, and numbness and pain in the 
lower extremities.  

In September 1996, the RO granted a 40 percent evaluation for 
the veteran's lower back disability under Diagnostic Code 
5295, describing it as lumbar paravertebral myositis, 
effective on January 15, 1991.  The rating decision reflects 
that the service-connected schistosomiasis continued to be 
evaluated as noncompensable.  

In June 1997, the veteran underwent VA examination for 
intestinal disorders.  The report shows that the veteran did 
not complain of ascites or bleeding esophageal varices that 
would suggest portal hypertension or any type of liver 
disease associated with the schistosomiasis.  The examiner 
noted the veteran weighed 110 pounds at five feet six inches 
tall.  Maximum weight in the last year was 110 and 115.  
Blood pressure measured 110 over 80.  The abdomen was 
objectively observed to manifest no hepatosplenomegaly or 
ascites.  There were no findings of anemia, malnutrition, 
nausea, diarrhea, or other bowel or bladder disturbances.  
The veteran noted occasional constipation, but stool was 
normal.  Stools were tested for ova and parasites times 
three.  Circum oval precipitating test, barium swallow, and 
gastrointestinal series tests were also conducted.  The 
examiner recorded a final diagnosis of history of 
schistosomiasis.

In August 1997, the veteran submitted private medical 
records.  Private hospital records showed that he had been 
hospitalized for acute gallstone pancreatitis in July 1997.  
Results of an abdominal sonogram conducted at the time 
reflects, among other things, a liver normal in size and 
homogeneous in echotexture.  No intra or extrahepatic biliary 
duct dilations was found.  Also with these records is a 
report of private examination showing diagnoses of chronic 
low back pain, anxiety, atypical depression, and numbness and 
pain in the lower extremities.

In September 1997, the RO confirmed and continued the 
noncompensable evaluation assigned the service-connected 
schistosomiasis.  

In September 1997, the RO received records from SSA.  These 
records show the veteran was found disabled and unable to 
work in December 1990 due to a primary diagnosis of 
schizophreniform disorder.  No secondary diagnosis was made.  
The onset of disability was found to be in May 1990.  

In June 1999, the veteran submitted additional private 
medical records.  Clinical findings dated in February 1999 
reflect the results of magnetic resonance imaging (MRI) 
conducted of the lumbosacral spine in December 1998.  No 
focal disk herniation, or nerve root impingement of the 
spinal canal stenosis was found.  However evidence of minimal 
L5 and S1 and early T12 and L1 degenerative disk disease was 
shown.  In addition, a report of private examination 
conducted in September 1999 reflects complaints of both hands 
falling asleep with tingling sensation and weakness and 
sensitivity in the whole of the left part of the body.  The 
examiner noted that all orthopedic tests, including 
Goldthwait's and bilateral leg lowering where positive.  In 
addition, Rhomberg's test was negative; dermatoma for C5 and 
T1 was positive for hypo-sensation on the left side; and 
dermatoma for L4, L5, and S1 were positive for hypo-sensation 
on the left side.  Reflexes were normal.  Notable muscle 
spasms were reported.  The examiner noted the veteran had 
been diagnosed with venous angioma in 1998.  The veteran was 
referred to a neurosurgeon due to a possibility for aneurysm.  

VA treatment records received in September 2002 reflect 
continuing complaints and observations of lower back 
problems, including moderate spasming, especially on the left 
side, and treatment, including prescribed medication and 
exercises.  In May 2001, physical examination found intact 
range of motion, adequate muscle tone, no deformities, and no 
gross motor or sensory deficit.  Sensation was adequate, and 
no skin discoloration, trauma, ulcers, callus, clubbing, 
cyanosis, or edema was found in the extremities.  The abdomen 
was non tender, non-distended, soft and depressible without 
masses or organomegaly.  X-rays taken in May 2001 reflect 
findings negative for disc diagnosis or spur.  However, the 
examiner found severe right paralumbar spasm and prescribed 
Flexeril.  A note entered into the record in May 2002 states 
that no further VA treatment entries could be found 
concerning the veteran.

In January 2004, the case was again remanded, to obtain 
current VA examinations.  Accordingly, the veteran underwent 
VA examinations for spine and intestinal disorders in 
February 2004.  In both cases, the examiners noted that the 
claims folder was available and reviewed in conjunction with 
the examination.

The report of VA examination for spine shows subjective 
complaints of localized low back pain associated with 
numbness of the legs occurring on and off and lasting from 
several hours to days or a week.  The veteran described the 
intensity as severe.  Sitting or being in a car for 20 to 25 
minutes, or resting a lot will precipitate the pain.  He can 
walk for 20 minutes.  He takes Motrin 800 milligrams once or 
every six to eight hours for a period of 24 hours to 
alleviate it, when necessary.  He further reported that he 
experiences acute flare-ups of low back pain that impaired 
him functionally but did not specify how many occurrences.  
He stated that he fell three days prior to the examination, 
but did not go to the doctor.  He reported no visits to 
emergency room or physicians due to his lower back pain in 
the last year.  The veteran reported he does not use a cane 
or walker, but that he does use "Canadian crutches" or a 
lumbosacral orthosis with acute back pain.  He has required 
no surgery for his lower back disability.  He stated he can 
complete all activities of daily living independently and 
that he can drive without problems when he is not in pain.  
He cannot play baseball, basketball, or practice track and 
field.  He reported he is unemployed and retired since 1991.  

The examiner measured range of thorocolumbar spine motion at 
zero to 60 degrees forward flexion, zero to 30 degrees 
extension, zero to 30 degrees lateral flexion, bilaterally, 
and zero to 40 degrees lateral rotation, bilaterally, with 
pain on all movements, particularly after repeated use.  
Concerning repeated use and flare ups, the examiner found 
pain but not fatigue, weakness or lack of endurance.  The 
veteran reported that the major functional impact of his 
acute flare-ups of pain was difficulty sitting or being in a 
car for 20 minutes or resting a lot.  The examiner further 
noted objective observation of tenderness to palpation in the 
lumbar area without palpable thoracolumbar spasm.  No 
weakness in the legs was found.  Rather, strength measured 5 
of 5.  The veteran exhibited no guarding, scoliosis, reversed 
lordosis.  The veteran walked with a normal gait and 
manifested no postural abnormalities.  Dorsal kyphosis was 
present.  Concerning neurological examination, the examiner 
noted diminished pinprick and smooth sensation in both L5-S1 
dermatomes of the feet.  However, muscle tone was normal in 
the lower extremities, and strength measured 5 of 5.  Knee 
jerks were +2, symmetric, bilaterally; ankle jerks, +1, 
symmetric, bilaterally.  Straight leg raising and Lasegue's 
signs were negative, bilaterally.  The examiner diagnosed 
lumbar paravertebral myositis.

The report of VA examination for intestine disorders shows 
that the veteran reported a history of stomach indigestion 
problems during active service.  Post service, he reported 
having been diagnosed with hepatitis A, B, and C, a history 
of past intravenous drug abuse, and cholecystectomy in 1997.  
After the cholecystectomy, the veteran stated he developed  
nausea and abdominal pain, partially controlled with 
Prilosec.  In the last year, symptoms have worsened and he 
stated he now experiences periods of epigastric pain, heart 
burn, nausea and early satiety, decreased appetite and weight 
loss of about 10 pounds in the last one and one-half months.  
He further complained of chronic constipation but denied 
vomiting or diarrhea.

The examiner objectively observed the veteran to appear well 
nourished and well developed, in no apparent acute distress.  
The abdomen evidenced normal peristalsis, and was soft and 
depressible without collateral circulation or 
hepatosplenomegaly.  The examiner found no evidence of 
malnutrition, anemia, or any other debility.  Review of 
medical records did not confirm the reported weight loss.  
Upper endoscopy was done in December 2003, the results of 
which revealed nonerosive gastritis with normal esophagus and 
duodenum.  Abdominal sonogram revealed borderline 
hepatomegaly with fatty liver and/or hepatocellular disease, 
status post cholecystectomy.  Upper gastrointestinal series 
revealed normal results.  Stool was negative for ova and 
parasites times three.  H.pylori test was negative and liver 
function tests (serum glutamic oxaloacetic transaminase and 
serum glutamate pyruvate transaminase) were reported to be 
within normal limits.  The examiner diagnosed schistosomiasis 
by history and opined:

There is no evidence of schistosomiasis 
recurrence on available medical records 
nor on today's examination.

Veteran's current gastrointestinal 
symptoms started after cholecystectomy, 
veteran underwent in 1997, as clearly 
established by himself on 
gastroenterology evaluation dated 
December 3, 2003 and again on today's 
examination.

So, in view of all these facts, we can 
conclude that there is no evidence of any 
degree of impairment resulting from 
veteran's service connected 
schistosomiasis.

The 40 percent evaluation assigned the service connected 
lumbar paravertebral myositis and the noncompensable 
evaluation assigned the service connected schistosomiasis has 
been confirmed and continued to the present.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In every instance in which the Rating Schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1.  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code § 5021, myositis is 
rated on limitation of motion of the affected part, as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

Distinct disabilities resulting from the same injury may be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Because the Board has referred for adjudication by the RO the 
claim for service connection or separate, compensable 
evaluation for manifestations of degenerative disc disease 
and/or other neurological impairment, the Board will not 
consider these complaints of radiating pain and numbness and 
findings of L5 and S1, and T12 and L1 degenerative disk 
disease as diagnosed in February 1999 and neurological 
manifestations associated with findings of left side hypo-
sensation at L4, L5, S1 as described in September 1999 and 
February 2004 in the evaluation of the veteran's service 
connected lumbar paravertebral myositis.

1.  Lumbar paravertebral myositis

During the pendency of this appeal, as noted above, the RO 
increased the evaluation of the veteran's service-connected 
lower back disability, effective the date of the veteran's 
claim on January 15, 1991.  See AB, supra.  However, the 
regulations concerning the evaluation of disabilities of the 
spine were revised during the pendency of the veteran's 
claim.  

As the regulations pertaining to spine disorders were revised 
during the pendency of the veteran's claim for a higher 
rating, he is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000.

The rating criteria affecting the veteran's back disability 
were revised effective September 26, 2003.  The veteran's 
back disability was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 prior to September 26, 2003 and under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 thereafter.  See 38 C.F.R. 
§ 4.27 (2004).  Prior to September 26, 2003, Diagnostic Code 
5295 afforded a zero percent evaluation for slight subjective 
symptoms of lumbosacral strain, a 10 percent evaluation for 
lumbosacral strain with slight subjective symptoms only, a 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, and a 40 percent evaluation 
for severe lumbosacral strain with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-0arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Code 5237 for lumbosacral strain is 
rated as follows.  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease: unfavorable ankylosis of the entire spine warrants 
a 100 percent rating; while unfavorable ankylosis of the 
entire thoracolumbar spine is given a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height is give a 10 
percent rating.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004)).

i)  Prior to September 26, 2003

During this time period, the veteran was afforded a 40 
percent evaluation under Diagnostic 5295 for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
for forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board notes that this is the highest evaluation afforded 
by this diagnostic code.

Higher evaluations could be warranted for unfavorable 
ankylosis of the lumbar spine under Diagnostic Code 5289, 
complete bony fixation of the spine in a favorable angle 
under Diagnostic Code 5286, or residuals of fractured 
vertebrae without cord involvement and abnormality mobility 
requiring a neck brace under Diagnostic Code 5285.  In 
addition, Diagnostic Code 5285 affords separate 10 percent 
evaluations for demonstrable deformity of a vertebral body 
with definite limited motion or muscle spasm.  However, the 
Board notes that the medical evidence simply does not 
demonstrate that the required manifestations are present.

None of the VA examinations-conducted in April-May 1991, 
June 1996, or February 2004-reflect findings of ankylosis of 
part or all of the spine, bony fixation of the spine, or any 
findings of vertebral fractures.  Moreover, the Board notes 
that while degenerative disc disease was diagnosed by private 
MRI dated in February 1999, the Board has referred this 
matter to the RO for separate adjudication in this case.  
Thus Diagnostic Code 5293, which affords a 60 percent 
evaluation for intervertebral disc disease, may not be 
considered at this time.

Hence, during this period of time, with consideration of 
DeLuca and as shown in the medical evidence, above, the 
veteran's back symptomatology in total meets the criteria for 
a 40 percent evaluation, and no greater, under Diagnostic 
Code 5295, which is the highest evaluation afforded by that 
diagnostic code.  The applicability of other, separate, 
compensable evaluations under Diagnostic Codes 5285 through 
5295 was considered but the medical evidence simply did not 
reflect the required findings were present.  

ii)  Beginning September 26, 2003

In the February 2005 supplemental statement of the case, the 
RO affirmed that the veteran's lower back disability 
continued to warranted a 40 percent evaluation under the 
revised criteria.  Under the General Rating Formula for 
Disease and Injuries of the Spine, Diagnostic Codes 5235 to 
5243, a 40 percent evaluation for lumbosacral strain, or 
Diagnostic Code 5237, is afforded for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

Note (1) indicates that any associated objective neurologic 
abnormalities, including but not limited to bowel or bladder 
impairment, should be evaluated separately under the 
appropriate diagnostic code.  Note (6) indicates that 
intervertebral disc syndrome should be evaluated under the 
General Rating Formula or based on incapacitating episodes.  
Under Diagnostic Code 5243, intervertebral disc syndrome, a 
60 percent evaluation could be warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  However, as noted above, in this 
decision, the Board has referred out the issue of service 
connection for symptoms and diagnoses of degenerative disc 
disease-including subjective complaints of radiculopathy and 
weakness and neurological findings.  Hence, the veteran's 
service connected lower back disability presents no 
neurological abnormalities which may be separately evaluated 
at this time.  Similarly, the veteran's lower back disability 
may not be evaluated under Diagnostic Code 5243 at this time, 
and these manifestations may not be considered herein.

As the veteran has been granted the maximum benefit under 
both the old and the new criteria, neither criteria are more 
beneficial to him.  

Higher evaluations could be warranted under the old criteria 
for unfavorable ankylosis of the lumbar spine under 
Diagnostic Code 5289, complete bony fixation of the spine in 
a favorable angle under Diagnostic Code 5286, or residuals of 
fractured vertebrae without cord involvement and abnormality 
mobility requiring a neck brace under Diagnostic Code 5285.  
In addition, Diagnostic Code 5285 affords separate 10 percent 
evaluations for demonstrable deformity of a vertebral body 
with definite limited motion or muscle spasm.  However, the 
Board notes that the medical evidence simply does not 
demonstrate that the required manifestations are present.

None of the VA examination reports-conducted in April-May 
1991, June 1996, or February 2004-reflect findings of 
ankylosis of part or all of the spine, bony fixation of the 
spine, or any findings of vertebral fractures.  Moreover, the 
Board notes that while degenerative disc disease was 
diagnosed in private medical records, the Board has referred 
this matter for separate adjudication in this case.  Thus 
Diagnostic Code 5293, which affords a 60 percent evaluation 
for intervertebral disc disease, may not yet be considered.

Hence, during this period of time, with consideration of 
DeLuca and as shown in the medical evidence, above, the 
veteran's back symptomatology in total meets the criteria for 
a 40 percent evaluation, and no greater, under either 
Diagnostic Code 5295 of the old criteria or Diagnostic Code 
5237 of the new criteria, which are the highest evaluations 
afforded by the respective diagnostic codes.  The 
applicability of other, separate, compensable evaluations 
under Diagnostic Codes 5285 through 5295 in the old criteria 
was considered but the medical evidence simply did not 
reflect the required findings were present.  



iii)  DeLuca

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
DeLuca, supra.  The veteran clearly manifests pain and pain 
on motion of the lumbar spine.  Moreover, the veteran avers 
that he experiences acute episodes of increased pain that 
result in functional impairment and require the use of 
"Canadian crutches."  Leaving aside, for the moment, the 
fact that the Board has referred out for separate 
adjudication the issue of service connection for degenerative 
disc disease and symptoms and findings of neurological 
impairment, the Board considers the functional impairment 
caused by such episodes of acute exacerbation of lower back 
pain.  The veteran reported to the examiner in February 2004 
that he had fallen during one such episode.  Notwithstanding, 
the veteran stated he had not sought medical treatment, nor 
that he had required treatment, including emergency 
treatment, for any exacerbations he had had in the past year.  
Thus, even if the Board were to consider the functional 
impairment resulting from these episodes, there is no 
objective evidence upon which to base such consideration.

Hence, the Board finds that the assigned disability 
evaluation adequately compensates the veteran for his 
limited, painful motion, pain, and functional loss.  Limited 
motion of the lumbar segment of the spine results in a 
certain level of functional loss, and the veteran's assigned 
evaluation takes this into account.  The medical evidence 
simply does not objectively demonstrate that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  

2.  Schistosomiasis

The veteran's schistosomiasis has been evaluated analogous to 
distomiasis, intestinal or hepatic, under Diagnostic Code 
7324.  38 C.F.R. § 4.114, Diagnostic Code 7399-7324; see 
38 C.F.R. § 4.27.  

During the pendency of this appeal, the criteria for rating 
diseases of the digestive system were amended.  These changes 
affected the evaluation of liver disorders and diseases.  See 
66 Fed. Reg. 29,486-29,489 (effective July 2, 2001) (codified 
at 38 C.F.R. § 4.114 (2003)).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  Instead, a single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

Effective prior to and after July 2, 2001, weight loss 
remains a criterion for a disability rating higher than 
currently assigned for the veteran's stomach disorder under 
Diagnostic Codes 7305 and 7346; however, in July 2001, 
section 4.112 was revised pertaining to weight loss, which 
further impacts Diagnostic Code 7305 and 7324.

Under old regulations, effective prior to July 2, 2001, under 
38 C.F.R. § 4.112, minor weight loss or greater weight losses 
of brief duration were not considered to be of importance.  
The revised version of § 4.112, effective July 2, 2001, adds 
definitions of "substantial weight loss, minor weight loss, 
inability to gain weight, and baseline weight" to be used in 
diagnostic codes found under section 4.114. Under the revised 
regulation:

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2004).

Under Diagnostic Code 7324, distomiasis, intestinal or 
hepatic, is rated as zero percent disabling for mild or no 
symptoms, 10 percent for moderate symptoms, and 30 percent 
for severe symptoms.  38 C.F.R. § 4.114, DC 7324 (2004).  The 
Board notes that the criteria under Diagnostic Code 7324 are 
the same under both the old and new regulations.  See 66 Fed. 
Reg. 29,488 (May 31, 2001).

In the present case, the medical evidence establishes that 
the veteran's service connected schistosomiasis has 
consistently been asymptomatic.  The veteran reported no 
intestinal or digestive system symptoms until February 2004, 
at which time he acknowledged the onset of such symptoms in 
1997, when he reported he had undergone cholecystectomy.  
(Complaints of nausea noted in 1991 were associated with 
headache.)  The medical records corroborate the veteran's 
reported history, reflecting that in July 1997 he was 
diagnosed and treated for symptoms of acute gallstone 
pancreatitis and underwent laparoscopic cholecystectomy with 
intraoperative liver biopsies.  The examiner attributed no 
symptoms or manifestations to the service connected 
schistosomiasis.  Rather, the examiner specifically opined 
that neither the medical evidence of record nor examination 
of the veteran demonstrated any evidence of recurrence of the 
service-connected schistosomiasis.  The examiner could find 
no evidence of any degree of impairment resulting from the 
service connected intestinal disability.

As there are no symptoms, manifestations, or other impairment 
resulting from the service connected schistosomiasis, there 
is nothing that can be evaluated under the Diagnostic Code.  

Hence, in the present case, the veteran's schistosomiasis, 
being asymptomatic, meets the criteria for a noncompensable 
evaluation under the Schedular Rating.  The applicability of 
other, separate, compensable evaluations under other 
diagnostic codes was considered but the medical evidence 
simply reflects no symptoms or manifestations that may be so 
evaluated, as the condition is asymptomatic. 



3.  Summary

After review of all of the medical evidence, the Board notes 
that the veteran has been granted the maximum benefit 
afforded under either the old (Diagnostic Code 5295) or the 
new (Diagnostic Code 5237) criteria for his lumbosacral 
strain beginning September 26, 2003.  Similarly, the medical 
evidence simply does not demonstrate that findings for 
separate, compensable or higher ratings are warranted under 
the old criteria for ankylosis, bony fixation, residuals of 
fractured vertebrae, or deformed vertebrae.  In addition, the 
Board notes that the service-connected schistosomiasis is 
asymptomatic.  There are therefore no symptoms which can be 
evaluated under the diagnostic codes.  

The Board notes the veteran's assertions that his lower back 
and intestinal disabilities are more disabling than reflected 
in the currently assigned evaluations.  However, the medical 
evidence-specifically the results of VA examinations 
conducted April to May 1991, June 1996, June 1997, and 
February 2004-in addition to VA and private medical 
treatment records and evaluations simply does not support the 
veteran's assertions.  Accordingly, after review of all the 
evidence of record, the Board finds that evaluations greater 
than 40 percent under Diagnostic Code 5295 for the time 
period prior to September 26, 2003, and greater than 40 
percent under Diagnostic Code 5237 beginning September 26, 
2003 are not warranted; and a compensable evaluation under 
Diagnostic Code 7324 is not warranted.

As the Board is remanding for further development the issue 
of entitlement to an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1), it will not be discussed here.




ORDER

A disability evaluation greater than 40 percent prior to and 
beginning September 26, 2003, for lumbar paravertebral 
myositis is denied.

A compensable evaluation for schistosomiasis is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

As discussed above, the RO has granted the maximum benefit 
for the veteran's lumbar paravertebral myositis under 
Diagnostic Code 5295 (2002) and Diagnostic Code 5235 through 
5243 (2004).  However, the RO has not considered whether 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be appropriate in the present case for this 
disability.  This matter must be remanded for appropriate 
VCAA notice and development.

In addition, the matter of entitlement to TDIU is 
inextricably intertwined with the outcome of this issue.  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  In particular, 
the RO must inform the appellant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1); (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should refer the veteran's 
claim for extraschedular consideration 
under 38 C.F.R. § 3.321 (2004).

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1), and 
entitlement to TDIU.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations, if applicable, and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655 (2004).  The Board intimates no opinion as 
to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


